DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 6-11 and 15-18 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

The 10/30/2020 claim amendments have corrected the punctuation of Claim 10 which has rendered moot the objections to Claim 10.
The rejections under 35 U.S.C. 112(b) have been withdrawn as it has been determined by the Examiner upon further consideration that the limitations reciting “several points in space around the aircraft” are interpreted as being directed to the measurement of wind at each of multiple sensors, which results in each sensor measuring wind at a potentially different area or “point in space” with respect to the aircraft, as each sensor is at a different location on the aircraft.

Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive.
Regarding the rejection of Claim 1 under 35 U.S.C. 103, the Applicant argues
“the sensors disclosed in Goelet do not measure wind remotely (before the wind comes into contact with the aircraft) at several points at a distance or in space from the aircraft and then compensate for the effect of the wind when the wind contacts the aircraft”.
These arguments are moot as they only address Goelet but are directed to limitations rejected under Goelet in view of Cates et al. Additionally, these arguments are also moot because they argue subject matter not recited in Claim 1. Specifically, regarding the argument “and then compensate for the effect of the wind when the wind contacts the aircraft”, Claim 1 makes no requirement of compensating for an “effect of the wind” when “the wind contacts the aircraft”. Claim 1 encompasses the controlling of actuators based on measured wind, and does not require first measuring wind before it contacts the aircraft and then later controlling the actuators only after the wind then contacts the aircraft as implied by the Applicant’s arguments. Therefore, the arguments are moot as they are not directed to the claim as written.
The Applicant further argues
“Instead, the sensors in Goelet measure wind parameters as the wind directly contacts the sensors, i.e., the aircraft, at the specific points on the aircraft. Goelet therefore does not disclose "a plurality 11 of remote sensors placed at different locations on the aircraft, said plurality of remote sensors being configured to remotely measure wind at a distance from the aircraft." For this same reason, Goelet also does not disclose "actuators, each of said actuators being configured to modify a position of the aircraft as a function of instructions received by the actuators to compensate for the remotely measured wind on the aircraft" since Goelet only teaches sensing wind conditions as they impact the aircraft and not before the wind contacts or impacts the aircraft. Instead, the propulsion system in Goelet adjusts the position of the aircraft based on the wind measurements of the wind as it impacts or contacts the aircraft”.
These arguments are moot as they only address Goelet but are directed to limitations rejected under Goelet in view of Cates et al.

The Applicant further argues
“The LIDAR system shown in Fig. 3 of Cates below, is used for detecting and identifying regions of weather hazards, such as lighting storms, aircraft wake vortex, clear air turbulence, and wind shear (See, the Abstract)” and
“The LIDAR system is not coupled to actuators on the aircraft that adjust a position of the aircraft to compensate for the effect of the wind on the aircraft. Instead, according to Cates, the LIDAR system is used to detect and avoid potentially dangerous weather conditions by moving the aircraft away from or around the dangerous weather conditions. (See, Paragraphs [0020], [0022] and [0032]). As such, Cates does not disclose or suggest "actuators, each of said actuators being configured to modify a position of the aircraft as a function of instructions received by the actuators to compensate for the remotely measured wind on the aircraft" as Cates is directed to avoid weather conditions, such as dangerous wind conditions or other dangerous weather conditions”.
The arguments are not persuasive. The claimed control of actuators is already taught by Goelet, and is therefore not required to be taught by Cates et al. As explained in the rejection, Goelet teaches nearly all claimed limitations except for the use of a sensor that measures wind “at a distance from the aircraft”, and Cates et al. is relied 
Furthermore, regarding the argument “The LIDAR system is not coupled to actuators on the aircraft that adjust a position of the aircraft to compensate for the effect of the wind on the aircraft. Instead, according to Cates, the LIDAR system is used to detect and avoid potentially dangerous weather conditions by moving the aircraft away from or around the dangerous weather conditions”, this statement of “coupled to actuators” does not appear to refer to any limitation actually written in Claim 1, as Claim 1 makes no mention of “coupled”, “couple” or “coupling”.
Regarding the argument “Cates does not disclose or suggest "actuators, each of said actuators being configured to modify a position of the aircraft as a function of instructions received by the actuators to compensate for the remotely measured wind on the aircraft" as Cates is directed to avoid weather conditions, such as dangerous wind conditions or other dangerous weather conditions”, if it is assumed that the Applicant is attempting to argue that Cates et al. does not control actuators based on wind measurements, the claimed control of actuators is already taught by Goelet, and is then not required to be taught by Cates et al. Therefore, the arguments are not persuasive.
The Examiner notes that because the LIDAR system of Cates et al. allows an aircraft to “detect and identify regions of weather hazards such as lightning storms, aircraft wake vortex, clear air turbulence, and wind shear” (Cates et al.; see Abstract) and “provide vortex warning and avoidance” (Cates et al.; see P[0020]) and provide for “identifying and avoiding areas of turbulence” (Cates et al.; see P[0032]), avoiding areas 
Also, the Examiner notes for the record that the invention of Cates et al. is capable of measuring wind at various distances as is conventional knowledge a person having ordinary skill in the art regarding LIDAR systems, and Cates et al. even recites selecting a particular distance to sample (“These characteristics can include various distances, ranges, velocities, densities, and so on as presented herein. At operation 940, range gating can be performed at the detector. The received autodyne signal may be sampled in time to measure at a particular distance such as a particular region of the atmosphere 150, see P[0065] of Cates et al.). Therefore, if the system of Cates et al. is applied to the system of Goelet, a person having ordinary skill in the art would recognize that the LIDAR system of Cates et al. could be used to measure wind that is immediately surrounding or already contacting an aircraft, or may be expected to contact the aircraft within seconds or less, by simply selecting a range or distance to measure wind values that is within the immediate surrounding of the aircraft. Also, by selecting a relatively close region or range to measure wind, this may clearly result in measuring wind that is already affecting the aircraft, as wind is not a solid object with definite solid boundaries, and clearly a measured wind value relatively close to an aircraft may be equivalent to a wind value that is already contacting the aircraft.

The Applicant further argues
“Additionally, it is important to note that the differences between the system in Cates and the claimed invention is that the LIDAR system in Cates is for a moving aircraft, i.e., a jet, and not for a buoyant aircraft such as the Lighter-than-Air (LTA) aircraft of the claimed invention”.
This argument is not persuasive, as the Applicant mischaracterizes Cates et al. As stated in the rejection, the LIDAR system of Cates et al. may be used with balloons as seen in “Similarly, drones, balloons, unmanned aircraft, and various other systems may benefit from the multifunction LIDAR system for reduced power and size support” (emphasis added), see P[0046] of Cates et al., which was cited in the previous rejection. The Applicant ignores this aspect of the rejection and this citation of Cates et al., therefore, the arguments are not persuasive and are in fact incorrect in their characterization of Cates et al., as clearly a balloon is a “buoyant aircraft”.
If it is the Applicant’s position that a balloon is not a “buoyant aircraft”, the Examiner suggests that the Applicant provide a written statement for the record clearly explaining this position and also provide evidence supporting this position in a future response.

The Applicant further argues
“The claimed invention must anticipate and then compensate for upcoming wind conditions, whereas the aircraft in Cates must anticipate and move to avoid dangerous weather conditions”.


The arguments directed to Claim 10 recite “As stated above, the combination of Goelet and Cates fails to disclose such subject matter”, and are then not persuasive for the reasons given above with respect to Claim 1.

Regarding Claims 7 and 16, the Applicant argues
“Claims 7 and 16 respectively depend from amended claims 1 and 10. As stated above, the combination of Goelet and Cates fails to disclose the subject matter of amended claims 1 and 10. Prince discloses flow control zones on a missile or aircraft, but does not remedy the deficiencies of Goelet and Cates. Accordingly, Applicant submits that claims 7 and 16 are each patentably distinguished over the combination of Goelet, Cates and Prince for at least the reasons provided above, and for the further reason that the cited combination fails to disclose or suggest the subject matter of claims 7 and 16 in combination with the subject matter of amended claims 1 and 10”.
The arguments are not persuasive for the reasons given above with respect to Claim 1 and for the reasons given in the rejection.

The arguments are not persuasive for the reasons given above. All claims are rejected. No new prior art is introduced. See the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 6, 8-11, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goelet (2012/0018571) in view of Cates et al. (2011/0043785).

Regarding Claim 1, Goelet teaches the claimed Lighter-Than-Air (LTA) aircraft (“Hull 12 may be configured to retain a volume of lighter-than-air gas”, see P[0061]), comprising:
a plurality of remote sensors placed at different locations on the aircraft, said plurality of remote sensors being configured to remotely measure wind…(“…computer 600 may calculate, based on inputs from various sensors (e.g., altimeter, pitot tubes, anemometers, etc.), a wind speed and direction associated with ambient conditions surrounding airship 10”, see P[0138], where the plural sensors are clearly placed at different locations, as two physical objects such as sensors cannot occupy the exact same space);
actuators, each of said actuators being configured to modify a position of the aircraft as a function of instructions received by the actuators to compensate for the remotely measured wind on the aircraft (“…transmit appropriate control signals accordingly to various systems associated with airship 10 (e.g., propulsion system 30, vertical and horizontal control surfaces 350 and 360, etc.)”, see P[0136]);
an on-board database in the aircraft, the on-board database associating different wind measurement values from the remote sensors with different instructions intended for the actuators (“…computer 600 may calculate…a wind speed and direction associated with ambient conditions surrounding airship 10. Based on such information, computer 600 may determine a set of operational parameters that stored within computer 600. This may allow computer 600 to perform various actions consistent with safely navigating airship 10” (emphasis added), see P[0138]);
analysis and control means (“…computer 600…”, see P[0138]) programmed to:
receive the wind measurement values originating from the plurality of remote sensors (“…computer 600 may calculate, based on inputs from various sensors (e.g., altimeter, pitot tubes, anemometers, etc.), a wind speed and direction associated with ambient conditions surrounding airship 10”, see P[0138]);
search, within the on-board database, for a match with the wind measurement values originating from the plurality of remote sensors, and determine, as a function of the search, instructions to be sent to the actuators (“…computer 600 may calculate…a wind speed and direction associated with ambient conditions surrounding airship 10. Based on such information, computer 600 may determine a set of operational parameters that may maintain stability of airship 10. Such parameters may include, for example, propulsion unit parameters, control surface parameters, ballast parameters, etc. Computer 600 may then transmit commands consistent with such parameters assisting in maintaining stability and/or control of data associated with wind and other various effects on airship 10 (e.g., aerodynamic stresses) may be determined empirically and/or experimentally, and stored within computer 600. This may allow computer 600 to perform various actions consistent with safely navigating airship 10” (emphasis added), see P[0138], where clearly the use of stored data determined empirically and/or experimentally and used to determine operational parameters based on current sensor data would require a search of the stored data to perform the appropriate and consistent actions); and
send the determined instructions to the actuators (“…computer 600 may calculate…a wind speed and direction associated with ambient conditions surrounding airship 10. Based on such information, computer 600 may determine a set of operational parameters that may maintain stability of airship 10. Such parameters may include, for example, propulsion unit parameters, control surface parameters, ballast parameters, etc. Computer 600 may then transmit commands consistent with such parameters assisting in maintaining stability and/or control of airship 10” (emphasis added), see P[0138]),
wherein the on-board database comprises:
data beforehand obtained by aerodynamic calculations that simulate the effects of several wind measurement values on the LTA aircraft, and theoretical instructions calculated to be sent to said actuators, so as to compensate for wind effects (“…computer 600 may calculate…a wind speed and direction associated with ambient conditions surrounding airship 10. Based on such information, computer 600 may determine a set of operational parameters that may maintain stability of airship 10. determined empirically and/or experimentally, and stored within computer 600” (emphasis added), see P[0138]), and/or
empirical data beforehand obtained by submitting the LTA aircraft to different wind values and instructions beforehand sent to said actuators and tested until the effects of the wind values are substantially compensated for (“…computer 600 may calculate…a wind speed and direction associated with ambient conditions surrounding airship 10. Based on such information, computer 600 may determine a set of operational parameters that may maintain stability of airship 10. Such parameters may include, for example, propulsion unit parameters, control surface parameters, ballast parameters, etc. Computer 600 may then transmit commands consistent with such parameters assisting in maintaining stability and/or control of airship 10…data associated with wind and other various effects on airship 10 (e.g., aerodynamic stresses) may be determined empirically and/or experimentally, and stored within computer 600” (emphasis added), see P[0138]),
wherein the plurality of remote sensors are arranged to measure the wind in several directions (“…computer 600 may calculate, based on inputs from various sensors (e.g., altimeter, pitot tubes, anemometers, etc.), a wind speed and direction associated with ambient conditions surrounding airship 10”, see P[0138]), the plurality of sensors being arranged together for taking wind measurement values at the different locations…, the database associating the wind measurement values at the different locations with different instructions intended for the actuators (“…computer 600 may calculate…a wind speed and direction associated with ambient conditions surrounding airship 10. Based on such information, computer 600 may determine a set of operational parameters that may maintain stability of airship 10. Such parameters may include, for example, propulsion unit parameters, control surface parameters, ballast parameters, etc. Computer 600 may then transmit commands consistent with such parameters assisting in maintaining stability and/or control of airship 10”, see P[0138]), the instructions being provided to the actuators to adjust a position of the aircraft to compensate for the effect of the wind on the aircraft (“…computer 600 may calculate, based on inputs from various sensors (e.g., altimeter, pitot tubes, anemometers, etc.), a wind speed and direction associated with ambient conditions surrounding airship 10”, see P[0138] and “Computer 600 may also receive weather and/or ambient condition information from sensors associated with airship 10 (e.g., altimeters, navigation radios, pitot tubes, etc.) and utilize such information for generating control signals associated with operating airship 10 (e.g., signals related to trim, yaw, and/or other adjustments)”, see P[0136]),
the sensors being arranged to measure the wind remotely, before the wind comes into contact with the aircraft,
the wind measurement values …, comprising:
at least one amplitude or at least one variation in the amplitude of the wind (“…computer 600 may calculate…a wind speed and direction associated with ambient conditions surrounding airship 10”, see P[0138]), and
at least one origin of the wind relative to the aircraft and/or a direction of the wind, or at least one variation in the origin of the wind relative to the aircraft or at least one variation in the direction of the wind (“…computer 600 may calculate…a wind speed and direction associated with ambient conditions surrounding airship 10”, see P[0138]).
Goelet does not expressly recite the bolded portions of the claimed
said plurality of remote sensors being configured to remotely measure wind at a distance from the aircraft
or the bolded portions of the claimed
the plurality of sensors being arranged together for taking wind measurement values at the different locations for several points in space around the aircraft
or the bolded portions of the claimed
the wind measurement values, for the several points in space around the aircraft.
However, Goelet does teach the use of a plurality of sensors (“…computer 600 may calculate, based on inputs from various sensors (e.g., altimeter, pitot tubes, anemometers, etc.), a wind speed and direction associated with ambient conditions surrounding airship 10”, see P[0138]), where the plurality of sensors are clearly placed at different locations, as two physical objects such as sensors cannot occupy the exact same space, which then would imply each sensor taking “wind measurement values” at the different locations on the aircraft, where the limitation “, for the several points in space around the aircraft” is unclear, but is interpreted as encompassing simply wind measurement values taken as an aircraft is moving through space, where multiple 
Furthermore, Cates et al. (2011/0043785) teaches a multifunction aircraft LIDAR system that may “remotely” measure wind speeds in multiple directions or “remotely measure wind at a distance from the aircraft” (Cates et al.; “The multifunction LIDAR system can directly measure wind speed in the x, y, or z axis…”, see P[0028] and P[0027]), where an aircraft such as a balloon may be equipped with multiple such LIDAR systems which may be installed at multiple locations on the aircraft (Cates et al.; “Turning now to FIG. 3, an optical beam diagram illustrates a configuration 300 of a multifunction aircraft LIDAR system 100 for measuring wind in the Y direction…An aircraft 310 equipped with one or more multifunction aircraft LIDAR systems can be traveling in the X direction” (emphasis added), see P[0040] and “Turning now to FIG. 4, an optical beam diagram illustrates a configuration 400 of a multifunction aircraft LIDAR system 100 for measuring wind speed above an aircraft 310…An aircraft 310 equipped with one or more multifunction aircraft LIDAR systems can be traveling in the X direction” (emphasis added), see P[0049] and “Turning now to FIG. 5, an optical beam diagram illustrates a configuration 500 of a multifunction aircraft LIDAR system 100 for measuring wind speed in the direction of travel of an aircraft 310…An aircraft 310 equipped with one or more multifunction aircraft LIDAR systems can be traveling in the X direction” (emphasis added), see P[0050] and FIGS. 3-5, and see P[0046] and “…mounting the same device in multiple locations across the aircraft…”, see P[0042]). Therefore, a person having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to mount multiple LIDAR equipped with one or more multifunction aircraft LIDAR systems” cited above, such as a configuration that can measure wind speed in a Y direction and also above an aircraft and in a direction of travel of an aircraft, as seen in FIGS. 3-5, where it would be obvious to simply use a separate LIDAR system for each measured direction in order to allow for simultaneously measuring wind speed in these or any desired directions, where each LIDAR system would then measure wind at a different location.
Furthermore, Cates et al. teaches the claimed “the wind measurement values, for the several points in space around the aircraft, comprising: at least one amplitude or at least one variation in the amplitude of the wind, and at least one origin of the wind relative to the aircraft and/or a direction of the wind, or at least one variation in the origin of the wind relative to the aircraft or at least one variation in the direction of the wind”, as Cates et al. teaches using multiple LIDAR systems (as indicated by “one or more” of “An aircraft 310 equipped with one or more multifunction aircraft LIDAR systems” as explained above), and the wind speed measured along the x, y, or z axis is clearly equivalent to both an “amplitude” and a direction of the wind, where wind speed vectors as determined by the beams of each LIDAR system (Cates et al.; see at least P[0058]-P[0059] and FIGS. 3-6) would clearly provide “wind measurement values” for comprising, for “several points in space around the aircraft”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Goelet 

Regarding Claim 2, Goelet teaches the claimed LTA aircraft according to claim 1, wherein the aircraft is configured to perform hovering flight (“…the airship remains in substantially stationary flight”, see P[0129]).

Regarding Claim 6, Goelet teaches the claimed LTA aircraft according to claim 1, wherein the analysis and control means are programmed to send the instructions directly to the actuators, without the need for a validation or approval step by a human operator (“…computer 600 may include software allowing for automatic pilot control of airship 10. Automatic pilot control may include any functions 

Regarding Claim 8, Goelet teaches the claimed LTA aircraft according to claim 1, wherein the actuators comprise at least one of propulsion means and control surfaces (“Such parameters may include, for example, propulsion unit parameters, control surface parameters, ballast parameters, etc. Computer 600 may then transmit commands consistent with such parameters assisting in maintaining stability and/or control of airship 10…”, see P[0138]).

Regarding Claim 9, Goelet teaches the claimed LTA aircraft according to claim 1, wherein the plurality of remote sensors are configured to measure winds in several directions or from several origins (“…computer 600 may calculate…a wind speed and direction associated with ambient conditions surrounding airship 10. Based on such information, computer 600 may determine a set of operational parameters that 

Regarding Claim 10, Goelet teaches the claimed method for stabilizing a Lighter-Than-Air (LTA) aircraft (“Hull 12 may be configured to retain a volume of lighter-than-air gas”, see P[0061]), comprising:
measuring remote wind values…using a plurality of sensors at different locations on the aircraft (“…computer 600 may calculate, based on inputs from various sensors (e.g., altimeter, pitot tubes, anemometers, etc.), a wind speed and direction associated with ambient conditions surrounding airship 10”, see P[0138], where the plural sensors are clearly placed at different locations, as two physical objects such as sensors cannot occupy the exact same space);
analysis and control, by on-board analysis and control means in the aircraft (“…computer 600…”, see P[0138]), comprising:
receiving wind measurement values originating from the plurality of sensors at the different locations on the aircraft (“…computer 600 may calculate, based on inputs from various sensors (e.g., altimeter, pitot tubes, anemometers, etc.), a wind speed and direction associated with ambient conditions surrounding airship 10”, see P[0138]);
searching, within an on-board database in the aircraft, which associates different wind measurement values with different instructions intended for actuators of the aircraft, for a match with the wind measurement values originating from the plurality of sensors (“…computer 600 may calculate…a wind speed and direction associated with ambient conditions surrounding airship 10. Based on such information, computer 600 may determine a set of operational parameters that may maintain stability of airship 10. Such parameters may include, for example, propulsion unit parameters, control surface parameters, ballast parameters, etc. Computer 600 may then transmit commands consistent with such parameters assisting in maintaining stability and/or control of airship 10…data associated with wind and other various effects on airship 10 (e.g., aerodynamic stresses) may be determined empirically and/or experimentally, and stored within computer 600. This may allow computer 600 to perform various actions consistent with safely navigating airship 10” (emphasis added), see P[0138], where clearly the use of stored data determined empirically and/or experimentally and used to determine operational parameters based on current sensor data would require a search of the stored data to perform the appropriate and consistent actions);
determining, as a function of this search, instructions to be sent to the actuators (“…computer 600 may calculate…a wind speed and direction associated with ambient conditions surrounding airship 10. Based on such information, computer 600 may determine a set of operational parameters that may maintain stability of airship 10. Such parameters may include, for example, propulsion unit parameters, control surface parameters, ballast parameters, etc. Computer 600 may then transmit commands consistent with such parameters assisting in maintaining stability and/or control of airship 10” (emphasis added), see P[0138]); and
sending the determined instructions to the actuators, the actuators modifying a position of the aircraft as a function of instructions received by these actuators (“…computer 600 may calculate, based on inputs from various sensors (e.g., altimeter, pitot tubes, anemometers, etc.), a wind speed and direction associated with ambient conditions surrounding airship 10”, see P[0138] and “Computer 600 may also receive weather and/or ambient condition information from sensors associated with airship 10 (e.g., altimeters, navigation radios, pitot tubes, etc.) and utilize such information for generating control signals associated with operating airship 10 (e.g., signals related to trim, yaw, and/or other adjustments)”, see P[0136]) to compensate for the effect of the wind on the aircraft based on the wind measurement values measured at a distance from the aircraft (“…transmit appropriate control signals accordingly to various systems associated with airship 10 (e.g., propulsion system 30, vertical and horizontal control surfaces 350 and 360, etc.)”, see P[0136] and “…computer 600 may calculate…a wind speed and direction associated with ambient conditions surrounding airship 10. Based on such information, computer 600 may determine a set of operational parameters that may maintain stability of airship 10. Such parameters may include, for example, propulsion unit parameters, control surface parameters, ballast parameters, etc. Computer 600 may then transmit commands consistent with such parameters assisting in maintaining stability and/or control of airship 10…”, see P[0138])), wherein said on-board database searching comprises:
searching within data beforehand obtained by aerodynamic calculations that simulate the effects of several wind measurement values on the LTA aircraft, and theoretical instructions calculated to be sent to said actuators, so as to compensate for said wind effects (“…computer 600 may calculate…a wind speed and direction associated with ambient conditions surrounding airship 10. Based on such information, computer 600 may determine a set of operational parameters that may maintain stability of airship 10. Such parameters may include, for example, propulsion unit parameters, control surface parameters, ballast parameters, etc. Computer 600 may then transmit commands consistent with such parameters assisting in maintaining stability and/or control of airship 10…data associated with wind and other various effects on airship 10 (e.g., aerodynamic stresses) may be determined empirically and/or experimentally, and stored within computer 600” (emphasis added), see P[0138]), and/or
searching within empirical data beforehand obtained by submitting the LTA aircraft to different wind values and instructions beforehand sent to said actuators and tested until the effects of said wind values are substantially compensated for (“…computer 600 may calculate…a wind speed and direction associated with ambient conditions surrounding airship 10. Based on such information, computer 600 may determine a set of operational parameters that may maintain stability of airship 10. Such parameters may include, for example, propulsion unit parameters, control surface parameters, ballast parameters, etc. Computer 600 may then transmit commands consistent with such parameters assisting in maintaining stability and/or control of airship 10…data associated with wind and other various effects on airship 10 (e.g., aerodynamic stresses) may be determined empirically and/or experimentally, and stored within computer 600” (emphasis added), see P[0138]),
wherein the plurality of sensors measure wind values…(“…computer 600 may calculate, based on inputs from various sensors (e.g., altimeter, pitot tubes, anemometers, etc.), a wind speed and direction associated with ambient conditions surrounding airship 10”, see P[0138]) in several directions, the plurality of sensors taking wind measurement values at the different locations, the database associating the wind measurement values at the different locations with different instructions intended for the actuators (“…computer 600 may calculate…a wind speed and direction associated with ambient conditions surrounding airship 10. Based on such information, computer 600 may determine a set of operational parameters that may maintain stability of airship 10. Such parameters may include, for example, propulsion unit parameters, control surface parameters, ballast parameters, etc. Computer 600 may then transmit commands consistent with such parameters assisting in maintaining stability and/or control of airship 10”, see P[0138]), the instructions being provided to the actuators to adjust a position of the aircraft to compensate for the effect of the wind on the aircraft (“…computer 600 may calculate, based on inputs from various sensors (e.g., altimeter, pitot tubes, anemometers, etc.), a wind speed and direction associated with ambient conditions surrounding airship 10”, see P[0138] and “Computer 600 may also receive weather and/or ambient condition information from sensors associated with airship 10 (e.g., altimeters, navigation radios, pitot tubes, etc.) and utilize such information for generating control signals associated with operating airship 10 (e.g., signals related to trim, yaw, and/or other adjustments)”, see P[0136]),
…
the wind measurement values comprising…(“…computer 600 may calculate…a wind speed and direction associated with ambient conditions surrounding airship 10”, see P[0138]):
at least one amplitude or at least one variation in the amplitude of the wind, and
at least one origin of the wind relative to the aircraft and/or a direction of the wind, or at least one variation in the origin of the wind relative to the aircraft or at least one variation in the direction of the wind (“…computer 600 may calculate…a wind speed and direction associated with ambient conditions surrounding airship 10”, see P[0138]).
Goelet does not expressly recite the bolded portions of the claimed
measuring remote wind values at a distance from the aircraft
or the claimed
the sensors measuring the wind remotely, before the wind comes into contact with the aircraft
or the bolded portions of the claimed
the wind measurement values comprising, for several points in space around the aircraft.
However, Goelet does teach the use of a plurality of sensors (“…computer 600 may calculate, based on inputs from various sensors (e.g., altimeter, pitot tubes, anemometers, etc.), a wind speed and direction associated with ambient conditions surrounding airship 10”, see P[0138]), where the plurality of sensors are clearly placed at different locations, as two physical objects such as sensors cannot occupy the exact wind measurement values” at the different locations on the aircraft, where the limitation “for several points in space around the aircraft” is unclear, but is interpreted as encompassing simply wind measurement values taken as an aircraft is moving through space, where multiple sensors would clearly each measure wind at a different “point in space” as two sensors cannot occupy the same space.
Furthermore, Cates et al. (2011/0043785) teaches a multifunction aircraft LIDAR system that may “remotely” measure wind speeds in multiple directions (Cates et al.; “The multifunction LIDAR system can directly measure wind speed in the x, y, or z axis…”, see P[0028] and P[0027]), where an aircraft such as a balloon may be equipped with multiple such LIDAR systems which may be installed at multiple locations on the aircraft (Cates et al.; “Turning now to FIG. 3, an optical beam diagram illustrates a configuration 300 of a multifunction aircraft LIDAR system 100 for measuring wind in the Y direction…An aircraft 310 equipped with one or more multifunction aircraft LIDAR systems can be traveling in the X direction” (emphasis added), see P[0040] and “Turning now to FIG. 4, an optical beam diagram illustrates a configuration 400 of a multifunction aircraft LIDAR system 100 for measuring wind speed above an aircraft 310…An aircraft 310 equipped with one or more multifunction aircraft LIDAR systems can be traveling in the X direction” (emphasis added), see P[0049] and “Turning now to FIG. 5, an optical beam diagram illustrates a configuration 500 of a multifunction aircraft LIDAR system 100 for measuring wind speed in the direction of travel of an aircraft 310…An aircraft 310 equipped with one or more multifunction aircraft LIDAR systems can be traveling in the X direction” (emphasis added), see equipped with one or more multifunction aircraft LIDAR systems” cited above, such as a configuration that can measure wind speed in a Y direction and also above an aircraft and in a direction of travel of an aircraft, as seen in FIGS. 3-5, where it would be obvious to simply use a separate LIDAR system for each measured direction in order to allow for simultaneously measuring wind speed in these or any desired directions, where each LIDAR system would then measure wind at a different location.
Furthermore, Cates et al. teaches the claimed “the wind measurement values comprising, for several points in space around the aircraft: at least one amplitude or at least one variation in the amplitude of the wind, and at least one origin of the wind relative to the aircraft and/or a direction of the wind, or at least one variation in the origin of the wind relative to the aircraft or at least one variation in the direction of the wind”, as Cates et al. teaches using multiple LIDAR systems (as indicated by “one or more” of “An aircraft 310 equipped with one or more multifunction aircraft LIDAR systems” as explained above), and the wind speed measured along the x, y, or z axis is clearly equivalent to both an “amplitude” and a direction of the wind, where wind speed vectors as determined by the beams of each LIDAR system (Cates et al.; see at least P[0058]-P[0059] and FIGS. 3-6) would clearly wind measurement values” for comprising, for “several points in space around the aircraft”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Goelet with the teachings of Cates et al., and to measure remote wind values at a distance from the aircraft, and for the sensors to measure the wind remotely, before the wind comes into contact with the aircraft, the wind measurement values comprising, for several points in space around the aircraft, at least one amplitude or at least one variation in the amplitude of the wind, and at least one origin of the wind relative to the aircraft and/or a direction of the wind, or at least one variation in the origin of the wind relative to the aircraft or at least one variation in the direction of the wind as rendered obvious by Cates et al., in order to “detect and identify regions of weather hazards such as lightning storms, aircraft wake vortex, clear air turbulence, and wind shear” (Cates et al.; see Abstract) and “provide vortex warning and avoidance” (Cates et al.; see P[0020]) and to provide for “identifying and avoiding areas of turbulence” (Cates et al.; see P[0032]).

Regarding Claim 11, Goelet teaches the claimed method according to claim 10, wherein the LTA aircraft performs hovering flight (“…the airship remains in substantially stationary flight”, see P[0129]).

Regarding Claim 15, Goelet teaches the claimed method according to claim 10, wherein the analysis and control means send the instructions directly to the actuators, without a validation or approval step by a human operator (“…computer 600 may include software allowing for automatic pilot control of airship 10. Automatic pilot control may include any functions configured to automatically maintain a preset course and/or perform other navigation functions independent of an operator of airship 10 (e.g., stabilizing airship 10, preventing undesirable maneuvers, automatic landing, etc.)”, see P[0137] and “…computer 600 may calculate…a wind speed and direction associated with ambient conditions surrounding airship 10. Based on such information, computer 600 may determine a set of operational parameters that may maintain stability of airship 10. Such parameters may include, for example, propulsion unit parameters, control surface parameters, ballast parameters, etc. Computer 600 may then transmit commands consistent with such parameters assisting in maintaining stability and/or control of airship 10”, see P[0138]).

Regarding Claim 17, Goelet teaches the claimed method according to claim 10, wherein the actuators comprise at least one of propulsion means and control surfaces (“Such parameters may include, for example, propulsion unit parameters, control surface parameters, ballast parameters, etc. Computer 600 may then transmit commands consistent with such parameters assisting in maintaining stability and/or control of airship 10…”, see P[0138]).

Regarding Claim 18, Goelet teaches the claimed method according to claim 10, wherein the plurality of sensors measure winds in several directions or from several origins (“…computer 600 may calculate…a wind speed and direction .



Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goelet (2012/0018571) in view of Cates et al. (2011/0043785) further in view of Prince et al. (2015/0060593).

Regarding Claim 7, Goelet does not teach the claimed LTA aircraft according to claim 1, further comprising:
means for measuring the effects, on the position of the aircraft, of the determined instructions sent to the actuators, and
the analysis and control means are programmed to modify the database as a function of the measured effects.
However, Prince et al. (2015/0060593) teaches a control system for aircraft comprising a flow effector which may be a control surface (Prince et al.; see P[0062]), where an effect of an actuation of a flow effector is measured, where a measured output and control input are used to determine the accuracy of a model, where the measured control law used to compute the input to the flow effector is adapted and updated based on the measure of model accuracy “Based upon the measure of model accuracy, the control law is adapted and updated 392” (Prince et al.; see P[0084]). Therefore, the measurements of the output is equivalent to “measuring the effects, on the position of the aircraft”, and the adapting and updating of the control law is equivalent to modifying a “database” based on the effect as claimed, where the claimed “database” is equivalent to simply a storage in a memory for data such as a control law.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Goelet with the teachings of Prince et al., and for the aircraft to comprise means for measuring the effects, on the position of the aircraft, of the determined instructions sent to the actuators, and the analysis and control means are programmed to modify the database as a function of the measured effects, as rendered obvious by Prince et al., in order to “achieve a desired stabilization or maneuverability effect” (Prince et al.; see Abstract) 

Regarding Claim 16, Goelet does not teach the claimed method according to claim 10, further comprising:
measuring the effects, on the position of the aircraft, of the determined instructions sent to the actuators; and
modifying the on-board database by the analysis and control means, as a function of the measured effects.
However, Prince et al. (2015/0060593) teaches a control system for aircraft comprising a flow effector which may be a control surface (Prince et al.; see P[0062]), where an effect of an actuation of a flow effector is measured, where a measured output and control input are used to determine the accuracy of a model, where the measured output may be aircraft body rates such as roll, pitch and yaw, and the control input is an input used to drive a flow effector (Prince et al.; “…the control input 372 is then augmented 378 by some computed feedback input 380 based upon some measured output 382 from the aircraft or missile such as the aircraft or missile body rates (roll, pitch and yaw). The augmented input 378 is then used to drive 384 all of the flow effectors. The effect of this actuation is measured and passed to a control law for computation of the feedback signal…The outer loop 376 uses the input 372 and corresponding output 382 to determine the accuracy of the model used for the control law design 386”, see P[0084]), and where a control law used to compute the input to the flow effector is adapted and updated based on the measure of model accuracy measuring the effects, on the position of the aircraft”, and the adapting and updating of the control law is equivalent to modifying a “database” based on the effect as claimed, where the claimed “database” is equivalent to simply a storage in a memory for data such as a control law.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Goelet with the teachings of Prince et al., and for the method to comprise measuring the effects, on the position of the aircraft, of the determined instructions sent to the actuators, and modifying the on-board database by the analysis and control means, as a function of the measured effects, as rendered obvious by Prince et al., in order to “achieve a desired stabilization or maneuverability effect” (Prince et al.; see Abstract) and to provide for “enhanced aerodynamic control, maneuverability and stabilization” (Prince et al.; see P[0009]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662